 Case 14-31453       Doc 84    Filed 11/26/19   Entered 11/26/19 12:03:59      Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                                NEW HAVEN DIVISION

In re:                                            :      Case No.: 14-31453 (AMN)
         VIRGINIA Y. ROBINSON,                    :      Chapter 13
_          Debtor                                 :
                                                  :
      CITY OF NEW HAVEN,                          :
          Movant                                  :
v.                                                :
         VIRGINIA Y. ROBINSON,                    :
            Respondent                            :
                                                  :
         ROBERTA NAPOLITANO,                      :
_          Chapter 13 Trustee                     :      Re: ECF No. 77

       MEMORANDUM OF DECISION AND ORDER GRANTING IN PART MOTION
    FOR RELIEF FROM THE AUTOMATIC STAY AND DENYING RETROACTIVE RELIEF

         The City of New Haven, Connecticut (“City”) seeks relief from stay on a retroactive

basis to cure its admitted violation of the automatic stay. ECF No. 77. The debtor here

commenced a voluntary Chapter 13 bankruptcy petition on August 1, 2014. On October

2, 2015, the debtor’s Second Amended Chapter 13 plan was confirmed. ECF No. 37.

The Chapter 13 plan has since been modified, as recently as July 15, 2019, when the

Court confirmed the debtor’s Third Modified Chapter 13 Plan. ECF No. 72. On October

8, 2019, the City filed the instant motion (the “Motion”) seeking relief from the automatic

stay, nunc pro tunc, to validate a foreclosure action commenced post-petition on October

18, 2018 against the debtor for unpaid real estate taxes. ECF No. 77. No objections to

the motion for relief from stay were filed. During a hearing held on November 6, 2019

regarding the motion, counsel for the City argued the City made an unintentional error in

violating the automatic stay when it commenced – and proceeded to judgment in -- a

foreclosure action against the debtor.
 Case 14-31453      Doc 84     Filed 11/26/19    Entered 11/26/19 12:03:59        Page 2 of 4



       The court notes that “[b]ecause the stay operates as a fundamental protection for

all parties affected by the filing of a petition in bankruptcy, retroactive relief is an

extraordinary measure and the circumstances that justify it are likely to be far and few

between. Accordingly, it is the offending creditor’s burden to demonstrate that its void

actions should be validated after the fact …[and] it must show extreme circumstances,

with facts both unusual and unusually compelling.” In re Alipio, 380 B.R. 645, 648–49

(Bankr. D. Conn. 2007)(citing In re Bright, 338 B.R. 530, 535 (1st Cir. BAP 2006). While

the Second Circuit has not articulated a standard to apply when annulling the automatic

stay, courts within this Circuit have considered several factors including: (1) if the creditor

had actual or constructive knowledge of the bankruptcy filing and, therefore, of the stay;

(2) if the debtor has acted in bad faith; (3) if there was equity in the property of the estate;

(4) if the property was necessary for an effective reorganization; (5) if grounds for relief

from the stay existed and a motion, if filed, would likely have been granted prior to the

automatic stay violation; (6) if failure to grant retroactive relief would cause unnecessary

expense to the creditor; and (7) if the creditor has detrimentally changed its position on

the basis of the action taken. In re Stockwell, 262 B.R. 275, 281 (Bankr. D.Vt. 2001); See

also, In re Cunningham, 506 B.R. 334 (Bankr. E.D.N.Y. 2014); In re Pomerance, 2011

WL 1403034, at *4 (Bankr.S.D.N.Y.2011).

       Here, factors one, two, and four – creditor’s notice, debtor’s bad faith, and

property’s necessity for reorganization – weigh against annulling the stay. The City had

knowledge of the bankruptcy and participated by filing a proof of claim. See, POC 1-1.

The Court is unpersuaded by the City’s argument that the debtor’s failure to appear in the

City’s foreclosure action or to act regarding its violation of the stay somehow equates to
 Case 14-31453        Doc 84    Filed 11/26/19   Entered 11/26/19 12:03:59        Page 3 of 4



bad faith. This argument runs counter to one of the key purposes of the automatic stay

– to protect the debtor from collection litigation during a bankruptcy. Following the City’s

theory, the debtor should have appeared, possibly incurring time and attorney’s fees, and

defended against the City’s foreclosure in order to preserve her automatic stay

protections. However, that is not how the Code intends the automatic stay to work. The

burden falls on the City as the creditor to not violate the automatic stay. As to the fourth

factor, the City does not dispute the property’s necessity as the debtor’s residence during

this Chapter 13 case.

          Factors three and five weigh in favor of annulling the stay – there is no equity in

the property and there is cause – lack of payment of post-petition real estate taxes -- to

grant relief from the automatic stay pursuant to 11 U.S.C. § 362(d)(1).

          As for factors six and seven – creditor’s unnecessary expense and detrimental

reliance – the Court is unpersuaded those factors justify granting retroactive relief. If the

Court declines to grant retroactive relief, the City may have to re-file its foreclosure action,

which may result in added expenses including service fees, filing fees, and attorney’s

fees.     However, compared to the importance of the automatic stay, the Court is

unconvinced that these expenses rise to the level requiring the Court grant extraordinary

relief.

          The City made an error that resulted in a violation of the automatic stay. However,

an error alone, without more compelling reasons, does not warrant retroactive relief.

Notwithstanding the failure to meet its burden for retroactive relief, the City has shown

cause to grant relief from stay pursuant to 11 U.S.C. § 362(d)(1) due to the debtor’s lack
 Case 14-31453         Doc 84   Filed 11/26/19   Entered 11/26/19 12:03:59   Page 4 of 4



of post-petition payments, and the debtor has not opposed the relief sought. Accordingly,

it is hereby

        ORDERED: That, the motion for relief from stay, ECF No. 77, is GRANTED IN

PART and the automatic stay provided in 11 U.S.C. § 362(a) is modified pursuant to 11

U.S.C. § 362(d)(1) to permit the City of New Haven, and/or its successors and assignees,

to exercise their rights, if any, with respect to real property commonly known as 32 Maple

Street, New Haven, Connecticut, in accordance with applicable non-bankruptcy law; and

it is further

        ORDERED: That, the motion is denied to the extent it seeks retroactive, or nunc

pro tunc, relief.

                    Dated this 26th day of November, 2019, at New Haven, Connecticut.
